BRAY, J.
Petition for writ of habeas corpus on the ground that the term of sentence under which petitioner is imprisoned was beyond the jurisdiction of the court.
Petitioner was convicted of a violation of section 702 of the Welfare and Institutions Code (contributing to the *827delinquency of a minor) and sentenced to imprisonment in the county jail for the term of two years. Her confinement began on July 16, 1948, and on the date of the filing of the petition, August 24, 1949, she had actually served more than 13 months of such term.
In the recent case decided by this court, In re Chiapetto, 93 Cal.App.2d 497 [209 P.2d 154], we held that section 19a of the Penal Code, which provides that “In no case shall any person sentenced to confinement in a county or city jail on conviction of misdemeanor ... or for any reason, be committed for a period in excess of one year ...” controlled over the penal provisions of section 702 of the Welfare and Institutions Code. Upon the authority of that case, petitioner has served more than the maximum time for which she could lawfully be imprisoned for the offense of which she was convicted.
Pending the hearing the prisoner was released on bail. The petitioner is discharged and the bail exonerated.
Peters, P. J., and Ward, J., concurred.